 
 
I 
108th CONGRESS
2d Session
H. R. 5124 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2004 
Mrs. Kelly (for herself, Mr. Royce, and Mr. Feeney) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require that certain measures be taken with respect to countries of concern regarding terrorist financing. 
 
 
1.Annual report by Secretary of the TreasuryNot later than March 1 of each year, the Secretary of the Treasury shall submit to the Congress a report that identifies each country that is a country of concern because the government of that country, or persons or entities that are in, or are nationals of, that country, are providing financial support for domestic terrorism or international terrorism. The report shall include the information on which the Secretary relied in determining whether or not each country is such a country of concern. 
2.Withholding of assistance; withholding of access to financial institutions; special measures 
(a)Withholding of bilateral assistance; opposition to multilateral development assistance; special measures 
(1)Bilateral assistanceFifty percent of the United States assistance allocated each fiscal year in the report required by section 653 of the Foreign Assistance Act of 1961 for each country of concern listed in the report submitted to Congress under section 1 shall be withheld from obligation and expenditure, except as provided in subsection (c). This paragraph shall not apply with respect to a country if the President determines that its application to that country would be contrary to the national interest of the United States, except that any such determination shall not take effect until at least 15 days after the President submits written notification of that determination to the appropriate congressional committees in accordance with the procedures applicable to reprogramming notifications under section 634A of the Foreign Assistance Act of 1961. 
(2)Multilateral assistanceThe Secretary of the Treasury shall instruct the United States Executive Director of each multilateral development bank to vote, on and after March 1 of each year, against any loan or other utilization of the funds of their respective institution to or for any country of concern listed in the report submitted under section 1, except as provided in subsection (c). For purposes of this paragraph, the term multilateral development bank means the International Bank for Reconstruction and Development, the International Development Association, the Inter-American Development Bank, the Asian Development Bank, the African Development Bank, and the European Bank for Reconstruction and Development. 
(3)Special measuresThe Secretary of the Treasury may require domestic financial agencies to take 1 or more of the special measures described in section 5318A(c) of title 31, United States Code, with respect to a country of concern identified in the most recent report submitted under section 1, including financial institutions operating outside the United States engaging in financial transactions in that country with nationals or entities of that country, to the same extent as if such country or financial institution were of primary money laundering concern under such section 5318A. 
(b)Certification procedures 
(1)What must be certifiedSubject to subsection (c), the assistance withheld from a country pursuant to subsection (a)(1) may be obligated and expended, the requirement of subsection (a)(2) to vote against multilateral development bank assistance to a country shall not apply, and subsection (a)(3) shall not apply, if the President determines and certifies to the Congress, at the time of the submission of the report required by section 1, that— 
(A)during the previous year the country has cooperated fully with the United States, or has taken adequate steps on its own, to terminate the provision of financial support for domestic terrorism or international terrorism, as the case may be, by the government of that country or by persons or entities that are in, or are nationals of, that country; or  
(B)for a country that would not otherwise qualify for certification under subparagraph (A), the vital national interests of the United States require that the assistance withheld pursuant to subsection (a)(1) be provided, that the United States not vote against multilateral development bank assistance for that country pursuant to subsection (a)(2), and that subsection (a)(3) not apply to that country. 
(2)Information to be included in national interest certificationIf the President makes a certification with respect to a country pursuant to paragraph (1)(B), the President shall include in such certification— 
(A)a full and complete description of the vital national interests placed at risk if United States bilateral assistance to that country is terminated pursuant to this section, multilateral development bank assistance is not provided to such country, and special measures are imposed under subsection (a)(3) with respect to that country; and  
(B)a statement weighing the risk described in subparagraph (A) against the risks posed to the vital national interests of the United States by the failure of such country to cooperate fully with the United States, or to take adequate steps on its own, to terminate the provision of financial support for domestic terrorism or international terrorism, as the case may be. 
(c)Congressional reviewSubsection (d) shall apply if, within 30 calendar days after receipt of a certification submitted under subsection (b) at the time of submission of the report required by section 1, the Congress enacts a joint resolution disapproving the determination of the President contained in such certification. 
(d)Consequences for countries decertifiedIf the President does not make a certification under subsection (b) with respect to a country or the Congress enacts a joint resolution disapproving such certification, then until such time as the conditions specified in subsection (e) are satisfied— 
(1)funds may not be obligated for United States assistance for that country, and funds previously obligated for United States assistance for that country may not be expended for the purpose of providing assistance for that country;  
(2)the requirement to vote against multilateral development bank assistance pursuant to subsection (a)(2) shall apply with respect to that country, without regard to the date specified in that subsection; and 
(3)subsection (a)(3) shall apply with respect to that country. 
(e)RecertificationSubsection (d) shall apply to a country described in that subsection until— 
(1)the President, at the time of submission of the report required by section 1, makes a certification under subsection (b)(1)(A) or (b)(1)(B) with respect to that country, and the Congress does not enact a joint resolution under subsection (d) disapproving the determination of the President contained in that certification; or  
(2)the President, at any other time, makes the certification described in subsection (b)(1)(B) with respect to that country, except that this paragraph applies only if either— 
(A)the President also certifies that— 
(i)that country has undergone a fundamental change in government; or  
(ii)there has been a fundamental change in the conditions that were the reason— 
(I)why the President had not made a certification with respect to that country under subsection (b)(1)(A); or 
(II)if the President had made such a certification and the Congress enacted a joint resolution disapproving the determination contained in the certification, why the Congress enacted that joint resolution; or  
(B)the Congress enacts a joint resolution approving the determination contained in the certification under subsection (b)(1)(B). Any certification under subparagraph (A) of paragraph (2) shall discuss the justification for the certification. 
(f)Senate ProceduresAny joint resolution under this section shall be considered in the Senate in accordance with the provisions of section 601(b) of the International Security Assistance and Arms Export Control Act of 1976. 
3.DefinitionsIn this Act: 
(1)Financial supportThe term financial support includes funds, currency or monetary instruments or financial securities, and financial sources. 
(2)TerrorismThe terms domestic terrorism and international terrorism have the meanings given those terms in section 2331 of title 18, United States Code. 
 
